Citation Nr: 1623423	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for asthma, claimed as a chronic breathing disorder.

2. Entitlement to service connection for sleep apnea syndrome.

3. Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision which denied service connection for asthma and sleep apnea, and a January 2011 rating decision which denied a disability rating in excess of 30 percent for bilateral hearing loss.  Both rating decision were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a video hearing before a Veterans Law Judge.  Such a hearing was scheduled for March 31, 2016 in Louisville.  On March 5, 2016, the Veteran submitted a letter in which he reported that he would be unable to attend the hearing at the scheduled time due to advanced age, disability, and distance from the assigned location.  He asked VA if the hearing could be scheduled closer to his home town.  To date, the Board notes that action to has not been taken to reschedule the hearing.  

The Board finds that this statement represents good cause for his inability to appear for the initial hearing.  Further, the Board has reviewed the Veteran's electronic claims file in detail and finds that he has not withdrawn his hearing request at this time, in fact, as noted above, he indicated his desire to appear at a more convenient location.  As such, the Board finds that Veteran should be afforded the opportunity to attend a video hearing at a location closer to his home address.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video hearing at the earliest possible time before a Veterans Law Judge.  The Veteran should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.  Efforts should be made to schedule the hearing at a location closer to the Veteran's home address.  If not possible, notify the Veteran of this.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



